DETAILED ACTION
This Non-Final Office action is in response to the claims filed on 3/24/2020.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim states the first rib is position between the first and second ribs.  This limitation is impossible so it must be a clerical error.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bales et al. (US 2019/0040744).

As to claim 1 Bales discloses an airfoil (110) for a gas turbine engine comprising:
an airfoil body (110) extending between leading and trailing edges in a chordwise direction and extending from a root section (114) in a spanwise direction, and the airfoil body defining pressure (120) and suction (118) sides separated in a thickness direction;
wherein the airfoil body defines a recessed region (124) extending inwardly from at least one of the pressure and suction sides, and the airfoil body includes at least one rib (128) dimensioned to loop about a respective pocket (126) within a perimeter of the recessed region (124);
at least one cover skin (130) welded to the airfoil body along the at least one rib to enclose the recessed region (paragraph 0042); and
wherein the at least one cover skin (130) is welded to the at least one rib along a respective weld path (paragraph 0045), the weld path defining a weld width, the at least one rib defining a rib width (figure 3F #128), and a ratio of the weld width to the rib width is equal to or greater than 3:1 for each position along the weld path (shown in figure 3F).

As to claim 2 Bales discloses the airfoil as recited in claim 1, wherein the ratio of the weld width to the rib width is equal to or less than 4:1 for each position along the weld path (shown in figure 3E).

As to claim 3 Bales discloses the airfoil as recited in claim 1, wherein the at least one cover skin is welded to the airfoil body along the perimeter of the recessed region (paragraph 0042).
As to claim 4 Bales discloses the airfoil as recited in claim 1, wherein the at least one rib includes a serpentine profile including a plurality of branched sections extending from an elongated section (figure 2B).

As to claim 5 Bales discloses the airfoil as recited in claim 4, wherein the plurality of branched sections each have a major component extending in the chordwise direction from the elongated section towards the leading edge (shown in figure 2B).

As to claim 6 Bales discloses the airfoil as recited in claim 1, wherein the at least one cover skin has a perimeter dimensioned to mate with the perimeter of the recessed region (shown in figure 2C).

As to claim 7 Bales discloses the airfoil as recited in claim 6, wherein the at least one rib includes a plurality of ribs distributed along the recessed region, and the plurality of ribs are spaced apart from each other and from the perimeter of the recessed region ( shown in figure 2B).

As to claim 8 Bales discloses the airfoil as recited in claim 7, wherein the at least one rib includes a first rib, the first rib having a serpentine profile including a plurality of branched sections extending from an elongated section, and the plurality of branched sections each having a major component extending in the chordwise direction from the elongated section towards the leading edge (shown in figure 2B).


    PNG
    media_image1.png
    880
    748
    media_image1.png
    Greyscale



As to claim 11 Bales discloses the airfoil as recited in claim 1, wherein the at least one cover skin includes a plurality of cover skins (figures 9A-D #128F and 128G) (paragraph 68); and the one or more ribs include a plurality of ribs, each one of the plurality of ribs includes a raised protrusion (166F) extending outwardly from a pedestal portion (shown in figure 9A and B), the pedestal portion is dimensioned to support an opposed pair of the plurality of cover skins (128F and G), and the raised protrusion is dimensioned to extend between and space apart the opposed pair (shown in figure 9B).

As to claim 12 Bales discloses the airfoil as recited in claim 1, wherein the airfoil is a fan blade (paragraph 0005).

As to claim 13 Bales discloses a gas turbine engine comprising:
a fan section (22) including a fan rotatable about an engine longitudinal axis; 
a compressor section (24);
a turbine section (28) that drives the compressor section and the fan; and a plurality of airfoils (112) each comprising:
an airfoil body (112) defining a recessed region (124) extending inwardly from a sidewall (118) of the airfoil body (112), and the sidewall including a plurality of ribs (128) that divide the recessed region into a plurality of pockets (126);
a cover skin (130) welded to the airfoil body (112) along the plurality of ribs to enclose the recessed region (paragraph 0042); and
wherein the cover skin is welded to the plurality of ribs along respective weld paths, the weld path defining a weld width, the plurality of ribs each defining a respective rib width, and a ratio of the weld width to the rib width is between 3:1 and 4:1 for at least a majority of positions along the weld path (shown in figures 3B and 3D).

As to claim 14 Bales discloses the gas turbine engine as recited in claim 13, wherein each rib of the plurality of ribs is dimensioned to loop about a respective one of the plurality of pockets (figure 2B shows the ribs looping about the pockets).

As to claim 15 Bales discloses the gas turbine engine as recited in claim 14, wherein the plurality of ribs includes at least one rib having a serpentine profile and one or more ribs having an oblong profile (figure 2B).

As to claim 16 Bales discloses a method of forming a gas turbine engine component comprising: 
forming a recessed region in a sidewall of a main body (124);
dividing the recessed region into a plurality of pockets (126) surrounded by respective ribs (128) of a plurality of ribs such that the plurality of pockets are surrounded by a perimeter of the recessed region (shown in the figure 2B);
welding cover to the main body to enclose the recessed region, including welding the cover to the plurality of ribs along respective weld paths (paragraphs 0042 and 0043); and
wherein the weld path defines a weld width, the plurality of ribs each define a respective rib width, and a ratio of the weld width to the rib width is between 3:1 and 4:1 for each position along the weld path (shown  in figures 3B and 3D).

As to claim 17 Bales discloses the method as recited in claim 16, wherein a perimeter of the cover is dimensioned to mate with the perimeter of the recessed region, and the welding step includes welding the cover to the perimeter of the recessed region (paragraph 0043).

As to claim 19 Bales discloses the method as recited in claim 16, wherein: the cover (130) includes a plurality of cover skins (figures 9A-D #128F and 128G) (paragraph 68);
each one of the plurality of ribs includes a raised protrusion ( figure 9B #166F) that extends outwardly from a pedestal portion (shown in figure 9A), the pedestal portion dimensioned to support an opposed pair of the plurality of cover skins (128F and 128 G), the raised protrusion is dimensioned to extend outwardly from external surfaces of the opposed pair subsequent to positioning the cover against the main body to enclose the recessed region, and the raised protrusion is at least partially consumed during the welding step (shown in the figure 10C).

As to claim 20 Bales discloses the method as recited in claim 16, wherein an external surface contour of the main body and external surfaces of the cover skin cooperate to define a pressure side or a suction side of an airfoil (shown in the figures 2A and 2C).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bales et al. (US 2019/0040744).

As to claims 10 and 18 Bales discloses the airfoil as recited in claim 7. However Bales is silent to the minimum distance between adjacent ribs of the plurality of ribs is equal to or greater than 0.5 inches, and is equal to or less than 2.0 inches, for at least a majority of positions along the weld path. Bales is also silent to the perimeter of the cover skin is welded to the perimeter of the recessed region in a first weld direction along a respective weld path, and each of the plurality of ribs is welded in a second weld direction along the respective weld path, the first direction opposed to the second direction.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
There is no evidence in the specification that the changes in dimensions or the direction of the welds would change the performance of the air foil.  Therefore the examiner has determined that it would be obvious to one or ordinary skill in the art to choose a weld direction or space in the ribs that suited the best production method of . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The pertinent art or record of airfoil design is included in the attached 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN D MANLEY whose telephone number is (571)270-5539.  The examiner can normally be reached on M-TH 7-5:30 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


SHERMAN D. MANLEY
Examiner
Art Unit 3747



/SHERMAN D MANLEY/Examiner, Art Unit 3747                                                                                                                                                                                                        


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747